Title: Thomas Jefferson to James Monroe, 7 December 1814
From: Jefferson, Thomas
To: Monroe, James


          Dear Sir Monticello  Dec. 7. 14.
          A most important appointment for the landholders of our part of the country is now about to be made, that of the Assessor of the land tax, who is to decide what portion of the aggregate sum assessed on our district shall be paid by each individual. such a man should be enlightened, judicious, firm and independant. on consultation with our best men, I the last year recommended to the President & Secretary of the Treasury, Peter Minor, a nephew of Genl John Minor of Fredsbg, settled near Charlottesville. I think you must know his character and probably his person. every one who has been spoken to considers him as the most unexceptionable & perfect character for the office in the district, and the one in whose hands they should think themselves the most secure in the repartition now to be made, & which probably will be permanent. there is no appeal from his sentence. however we were told the last year that a mr Armstead of an  upper county of the district had obtained the appointment. this was given out by himself, & by Garland (former member of Congress) who was his intercessor, and who is as unscrupulous in the means of fabricating an interest as in the use he makes of it, insomuch that tho elected by hook & by crook for the district before, he was rejected by his county at their last election of a delegate to the state legislature. it is now affirmed that no appointment was made the last year, and that Armstead is now going on to sollicit it. I know nothing of him personally, but all who have spoken of him to me agree that he is the weakest and laziest man in the district: some think him honest, others deny it. I have written to mr Dallas on this occasion, as I did to the President on the former, and sollicit your testimony as to the character of Minor.
          A mr Clarke applied to me a few days ago to write on his behalf to you for a military commission, which I declined on the general determination not never to take any part in these sollicitations. Minor’s is not in that case, for he did not know of our wish to get him appointed. his recommendation was on our own motion.Clarke is the son of a most worthy father, Colo John Clarke of Powhatan, probably known to you.
          I am a good deal pressed to get the question of boundary between you & mr Short settled. I know it has been impossible for you to attend; and suppose it could not be well settled without your presence or that of mr Carter. the last is entirely desperate. as you will probably come up immediately after the 4th of March, I will pray you without regarding mr Carter’s attendance, to give a day to it, let us take some neighbors and settle & be done with it.—our prospects here are woful. where a few bushels of wheat can be sold at all it is for 50. cents only. some feed their horses with it, & spare their corn as it will keep better. I dread the coincidence of the taxgatherer’s progress the next year with the Presidential elections. ever affectionately yours.
          Th: Jefferson
        